                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


                                :
UNITED STATES OF AMERICA        :
                                :    Crim. No. 14-699 (RMB)
     v.                         :
                                :    MEMORANDUM ORDER
JAZMIN VEGA,                    :
                 Defendant      :
                                :


     This matter comes before the Court upon Defendant Jazmin

Vega’s motion for reconsideration of the sentencing imposed by

this Court.    On November 14, 2019, this Court imposed a

custodial term of 78 months to be followed by a 3 year term of

supervised release.   In her motion, Defendant Vega contends that

this Court failed to consider certain Section 3553(a) factors.

Specifically, Defendant contends that the Court failed to

consider “the significant impact of the Domestic Abuse and

control she suffered at the hands of lead co-defendant and

husband Toye Tutis and the inability to access mental health

records from counseling sessions Ms. Vega attended as directed

by U.S. Pre Trial Services.”    For the reasons set forth herein,

the Court denies the motion.

     First, the Court clearly considered the negative influence

and manipulation that Defendant Vega’s co-defendant, Toye Tutis,

her husband, had on Ms. Vega.   Indeed, this was a significant
factor as to the Court’s ultimate determination to sentence the

Defendant at the bottom end of the advisory guidelines range.    A

review of the sentencing transcript reflects that this Court not

only considered this factor, but was troubled by it.    Secondly,

with respect to the denial of records of her mental health

counseling provided under the supervision of the United States

Pre-Trial Services (“PTS”), this Court afforded counsel for

Defendant to provide such documents to the Court.   In so doing,

the Court requested Defendant to demonstrate that these records

differed materially from the information the Court had before it

at sentencing regarding her physical, mental and emotional

conditions.   The Court has reviewed the PTS documents and finds

that they are much of the same that had been presented to the

Court, and that the Court had, indeed, considered the

Defendant’s physical and mental conditions.    Again, as reflected

in the sentencing hearing discussing her mental and physical

health, the Court acknowledged Ms. Vega’s depression and anxiety

as well as her various physical impairments.   Indeed, the Court

acknowledged that it had the ability to downwardly depart based

on such factors (in response to Defendant’s motions), but

declined to do so.   The Court did acknowledge, however, that it

would consider her physical and mental conditions when it

conducted the requisite Section 3553(a) analysis:



                                 2
     I analyzed the conditions against the record
before me. The pain and the physical conditions did
not prevent Ms. Vega from committing the crime that
she committed. In fact, she was quite active in the
commission of her crimes, running a laundromat, make
deposits, running a drug trafficking organization. And
even the letters that I've been given to me in support
for her talk about what a leader of the community she
was. And so when I analyze the record, it says to me
that this is not a -- these characteristics are not
present to such an unusual degree or that they are so
extraordinarily impaired, the physical impairments,
that these impairments are not so extraordinary to
take the case outside of the typical case.
     And so again I recognize my discretion.
Ultimately, my analysis tells me that her physical,
mental and emotional conditions do not rise to the
level to warrant a departure under 5H1.3 and 5H1.4.
They certainly are relevant arguments, they figure
into whether or not the Court should grant a variance,
I think they become appropriate under my 3553(a)
analysis that Mr. Archie has pointed out to me.
     And so let me turn to 5K2.3, which provides that
if the defendant committed the offense because of a
serous coercion, blackmail or duress under
circumstances not amounting to a complete defense, the
Court may departure downward. And then whether or not
the Court departs downward the guidelines go on and
talk about the extent of the decrease.
     Again, I find that again looking at the record it
does not tell me, I'm not compelled, nor am I prepared
to make a finding that Ms. Vega committed the offense,
which spanned years, because of a serous (sic)
coercion, blackmail or duress, because that's how I
understand the argument, though it's not articulated
as a 5K2.12. I don't find that that comes into play
here, I don't find that that's met. And to the extent
that it's 5K2.3, which is the articulated basis, that
provides that a downward departure may be warranted if
the defendant committed the offense while suffering
from a significantly reduced mental capacity and the
significantly reduced mental capacity contributed
substantially to the commission of the offense. Again,
I don't find that the record supports a departure on
that grounds, much like the duress that Mr. Archie has

                           3
     called psychological warfare, the sort of the
     emotional abuse and emotional duress, which he has
     phrased it as diminished capacity, I just don't see
     it. The record tells me that she was far too active,
     far too involved over a sustained period of time.
     Again, a leader of the community. And again, I think
     that these are all factors that this Court can
     consider when it analyzes the 3553 factors.
11/14/19 Sentencing Tr., at 27-29.
     Thus, it is clear to this Court that it considered all the

information that the Defendant has now provided post-sentencing.

As the Court noted at the sentencing, “[t]here is no doubt that

. . . she has suffered pain throughout the course of the years,

and that her health does appear to from the records and what the

defendant has presented suggest that her health is certainly not

-- and she’s not certainly in great health as she is

deteriorating and that she suffers from pain.   I don’t think

that there can be any dispute about that and I don’t get the

sense that the Government is disputing it . . . .”   Id., at 26.

Again, in denying a motion for a downward departure, this Court

specifically stated that Defendant Vega’s physical and mental

condition would be appropriate under Section 3553(a) analysis.

     In the end, to the extent this motion is timely and

properly made (an issue this Court need not decide), the motion

is denied because clearly this Court considered in its Section

3553(a) analysis Defendant Vega’s physical and mental health as

well as her co-defendant/husband’s influence and manipulation.

The motion, therefore, is denied.

                                4
                       s/Renée Marie Bumb_________
                       RENÉE MARIE BUMB
                       United States District Judge


Dated: March 4, 2020




                              5
